Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2015/0151528) in view of Cao. 
Shimizu (US 2015/0151528) teaches forming graphene layers on a first substrate and transferring the graphene to a second substrate using a polymer adhesive with a curing agent that is on a second substrate and removing the first substrate  [See claims, figures and 0154]. The adhesive is applied to a second substrate cured after contact (see figures) with the graphene layer and can contain functionalization that dope the graphene layer (See claims, figures, [00154-0157]).   
Shimizu does not teach all the process steps. 
Regarding at least claims 1 and 9, Cao (US 2018/0033864) teaches forming a semi-conductive device by forming graphene on a first substrate by CVD and transferring and bonding to a second substrate by adhesive (See [0027, 0030, 0044]). The graphene can be single or few layer and can be doped including N-doped (see [0024, 0026]).   
Regarding claim 10, the growth substrate can be glass, quartz, sapphire, or other substrate materials (see [0044]). 
Regarding claim 11, the catalyst can be copper, nickel, gold, iron, iridium catalysts [0044]. 
Regarding clam 12, the CVD growth gas can be methane (see [0044]). 
Regarding claim 13, the second substrate ma be a polymer [0043], which would render obvious the claimed encompassed polymers especially flexible polymer material as disclosed by Cao. 
Regarding claim 14, Cao teaches an N dopes surface that interfaces the graphene layer before bonding the graphene to dope and change the electrical properties if the graphene (See figures and [0045]).
Regarding claim 15, claim 15 is a product by process claim and does not necessarily require all steps or processes in a claim to a product. In the instant case Cao teaches a substantially identical final product and therefore is considered to meet the claim limitations (See above and figures and claims).
It would have been obvious to one of ordinary skill at the time of filing to provide the known production methods of Cao in the primary reference and in so doing provide a formed graphene film and providing transfer of that film to a secondary substrate such as a semi-conductor device or other electronic application.   
Shimizu teaches that the adhesive resin (polymer) can be adjusted depend upon its corrosiveness to other layers or lack there of, their dopant effects, and/or adjusted for desired transparency (see [0153-0157]). 
Regarding claims to specific adhesives, curing agents or ratios of each, it would have been obvious to one of ordinary skill would have chosen to provide known adhesives and functionalized acids and/or precursor polymers dependent upon the desired doping, transparency, and electrical effects while still providing properly adhesion of the graphene to the second substrate and prevent corrosion of other layers.  
  
 
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534. The examiner can normally be reached M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H MILLER/Primary Examiner, Art Unit 1783